684 S.E.2d 162 (2009)
STATE
v.
James Ray LITTLE, III.
No. 221A09.
Supreme Court of North Carolina.
August 31, 2009.
Benjamin Dowling-Sendor, Assistant Appellate Defender, Paul M. Green, Durham, for Little.
James R. O'Neill, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 28th of August 2009 by Defendant-Appellant for Extension of Time to Serve Proposed Record on Appeal:
"Motion Allowed by order of the Court in conference this the 31st of August 2009."